Citation Nr: 0841253	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1966 to May 1969.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina in which the 
RO, in part, denied the appellant's claim of entitlement to 
service connection for a lumbar spine disorder.

In July 2006, a Travel Board hearing was held at the Columbia 
RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board thereafter 
remanded the case for additional development in September 
2006; the case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant was treated on one occasion for a complaint 
of low back pain while he was on active duty; this resolved 
without any sequelae.

2.  No arthritis of the low back or the lumbar spine was 
clinically demonstrated within one year after the appellant's 
discharge from service.

3.  There is no probative medical evidence of a nexus 
relating an in-service event, disease or injury to any 
current any current low back disorder, including arthritis 
and degenerative disc disease.

4.  The appellant's current lumbar spine disc and bone 
pathology, including degenerative disc disease and 
osteoarthritis/degenerative changes, is not attributable to 
his active military service from June 1966 to May 1969.



CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in September 2002 (prior to the initial AOJ decision in 
this matter) and August 2003, August 2005, and September 
2006.  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In the September 2002 letter, the RO informed the appellant 
about what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his low back service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  Other private records were 
sought by VA, but the RO was notified by the various health 
care providers that the records sought were unavailable.  The 
appellant was afforded a Travel Board hearing at which he 
presented testimony.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record that establishes 
that the appellant has been treated for any chronic lumbar 
spine disorder since his separation from service in May 1969.  
The appellant maintains that he currently has a low back 
condition that is linked to his service, but there is no 
evidence of record to establish that the appellant has the 
medical expertise that would render competent his statements 
as to the proper etiology of any current lumbar spine 
disorder.  The record does not establish that the appellant 
or his representative has the medical knowledge or expertise 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
concerning ratings and effective dates in a letter dated in 
March 2006, because the appellant's service connection claim 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the low back service 
connection claim addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 2006 Travel Board hearing 
that he had hurt his back in service while lifting things.  
His representative noted that the appellant had a service 
medical treatment record of a twisted back in April 1967, 
although no diagnosis could be ascertained from that visit.  
The appellant further testified that he had noticed injuries 
to his back all the time especially at night during mortar 
and rocket attacks.  He stated that he sought treatment after 
service, in approximately 1970, and that he continued to 
constantly seek treatment off and on after that.  The 
appellant said that he had had back surgery and that he had 
been treated by VA for his back.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant complained of pain localized over L5-S1 in 
April 1967; he indicated that he had twisted his back while 
going down some stairs, but without a fall.  On physical 
examination, the appellant did not have any spasms or 
bruising.  It does not appear that any diagnosis was rendered 
for the low back.  The service medical treatment records do 
not contain any further complaints concerning the low back.  
In May 1969, the appellant underwent a separation 
examination.  He reported back trouble, but the examining 
physician stated that the appellant's positive answer for 
back trouble had been found to be of no medical significance.  
The report of medical examination indicates that the 
appellant's spine had been found to be clinically normal on 
examination. 

The earliest post-service treatment record in the claims file 
is dated in November 1996; it is from a private doctor.  The 
record indicates that the appellant had come for a complete 
physical examination after suffering from a fall at work in 
July and thereafter experiencing problems with his temper, 
poor sleep and poor concentration.  The appellant made no 
mention of any problems with his low back and there were no 
clinical findings on examination pertinent to the low back.  
In May 1997, the appellant came to this doctor with 
complaints of low back pain.  It was noted that he had fallen 
off a ladder at work one year before, injuring his head and 
his lower back.  The appellant said that his back had not 
been evaluated in the emergency room at the time of the 
incident - just his head.  He reported that since then, he 
had been having episodes of low back pain that were slowly 
getting worse.  He also reported that he had recently re-
injured his back on the job and that he continued to have 
pain radiating down his left leg.   The clinical assessment 
was low back pain, probably musculoligamentous.  An August 
1999 treatment note by this doctor includes a past medical 
history of a herniated lumbar disc in 1998.  There was a 
surgical history of a lumbar laminectomy and diskectomy in 
1998.  The doctor wrote that the appellant related "the 
onset of the hydrocephalus and his lower back symptoms to a 
fall in 1996, when he fell off a ladder and hit the back of 
his head."

The evidence of record also includes medical treatment 
records from an orthopaedics clinic dated between June 1997 
and May 1999.  A record dated June 26, 1997 states that the 
appellant was injured at work in June 1996 when he fell off a 
ladder directly onto his feet and then down on his buttocks.  
The appellant was noted to continue to have back aches.  He 
was described as having had a history of intermittent back 
pain for several years, but nothing to such a degree.  (The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001)).  MRI scanning revealed what appeared 
to be a large left lateral L2-3 disc herniation with some 
mild degenerative disc changes below.  A May 4, 1999 note 
indicated that the appellant had had a laminectomy in 
December 1997.  Radiographic examination of his back showed 
non-specific degenerative changes at L4-5 and L5-S1.

A July 13, 1999 letter from a private neurologist states 
that, according to the appellant, he was doing well until 
approximately two years prior when he fell off of a ladder at 
work.  "He hurt his back at that time and apparently 
underwent an extensive orthopedic evaluation culminating in 
some low back surgery."  It was noted that the appellant 
still had quite a lot of back pain.

The claims file includes VA medical treatment records for the 
appellant dated from May 2000 to July 2008.  A neurology note 
dated in April 2003 states that the appellant had suffered a 
closed head injury in July 1994 in a single-car motor vehicle 
accident near Athens, Georgia.  He was treated for bruises of 
the groin and thighs.  In May 1996, the appellant fell ten 
feet when a ladder buckled at his work site at a quarry.  He 
said that he had landed flatfooted, but then fell backwards 
onto his buttocks and then struck the back of his head on the 
ground.  He complained of low back pain and reported lumbar 
surgery in December 1998.  The neurology rendered a diagnosis 
of degenerative joint disease of the lumbosacral spine.  A 
September 2004 note indicates that the appellant complained 
of persistent low back pain since the spinal surgery in 
December 1998.  Imaging studies showed degenerative joint 
disease L3-S1.  A diagnosis of degenerative joint disease 
lumbar spine with low back pain was rendered.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated lumbar spine 
degenerative disc disease and arthritis cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period, service 
connection for a low back disorder, including arthritis, must 
be denied.  The evidence of record is not in equipoise on the 
question of whether the appellant's claimed low back 
conditions should be service connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for a low back pain on one 
occasion in April 1967, and that this condition resolved 
without sequelae.  There is no medical evidence of record to 
establish that he incurred any low back disorder that was 
other than acute and transitory.  There is no evidence of 
record that the appellant was treated for any lumbar spine 
arthritis within 12 months of his separation from service; 
there is no evidence of record to suggest that any chronic 
condition existed until 1996, when he was treated by private 
doctors after a 10-foot fall from a ladder at work.  There is 
no documented evidence of the existence of degenerative 
changes of the lumbar spine until more than 25 years after 
the appellant's separation from service.  Because no 
arthritis was clinically demonstrated within one year of the 
appellant's release from active duty, no arthritis may be 
presumed to have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against the appellant's low back 
claim, indicating low back pain that resolved in service many 
years ago.  The absence of any diagnosis of the claimed low 
back conditions in the intervening years after service until 
1996 constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic lumbar 
spine condition during his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any one of the claimed low back disorders until 
more than 25 years (at least) after the appellant's 1969 
separation from service is itself evidence which tends to 
show that no claimed low back disorder was incurred in 
service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic low back disorder 
while in service and that he now has the same condition.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Furthermore, there is no medical evidence of record 
to establish a nexus between any in-service incident and any 
current low back disorder.  In fact, both the private doctors 
and the VA doctors who have treated the appellant have 
indicated that the appellant's lumbar spine conditions are 
related to the 1996 work injury.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra,.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated low 
back condition is not likely related to service, the Board 
finds that the claim for entitlement to service connection 
for a low back disorder, including arthritis, must be denied.  
The Board finds that the evidence of record is not in 
equipoise on the question of whether the appellant has any 
current claimed lumbar spine disorder that should be service 
connected.

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed low back conditions.  With respect to the 
appellant's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's lumbar spine 
conditions are not related to his active service on a direct 
basis, or on a presumptive basis.  While it is appears that 
the appellant currently has degenerative disc disease, 
degenerative joint disease, pain and limitation of motion, 
the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any one of those conditions and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a lumbar spine 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection for any such low back disorder.  

Since the preponderance of the evidence is against each the 
appellant's lumbar spine service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


